Citation Nr: 0935572	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  09-21 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $59,588.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from April 1968 to February 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 decision by the RO in 
Philadelphia, Pennsylvania, which denied the Veteran's 
request for a waiver of indebtedness.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a July 2009 letter, the Veteran indicated that he desired 
a hearing before the Board at his local VA office (that is, a 
Travel Board hearing).  Pursuant to 
38 C.F.R. § 20.700 (2008), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Because the RO schedules Travel Board hearings between the RO 
and the Board, a remand of this issue to the RO/AMC is 
warranted.  

Accordingly, the issue of entitlement to waiver of recovery 
of an overpayment of compensation benefits in the amount of 
$59,588 is REMANDED for the following action:

The RO/AMC should schedule the Veteran 
for a Travel Board hearing before a 
Veterans Law Judge at the earliest 
available opportunity.  The RO/AMC should 
notify the Veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b).  
After the Board personal hearing date, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran may 
furnish additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


